PITTMAN, Judge,
dissenting.
Because I believe the majority opinion impermissibly reweighs the evidence in this case, in derogation of Ex parte Patronas, 693 So.2d 473, 474-75 (Ala.1997), and Ex parte Bryowsky, 676 So.2d 1322, 1324-26 (Ala.1996), I must respectfully dissent. I believe the testimony regarding the child’s increasing academic struggles, the child’s early-onset blood-pressure and weight-control issues, and the child’s request to “try” living somewhere else than with his mother constitutes sufficient evidence to support the trial court’s judgment; therefore, I would affirm the trial court’s judgment.